The rent accrued after the filing of the original bill. It matured after the entry of the final decree. Upon appropriate supplemental pleadings, complainant's lien against this already collected rent could have been enforced without the appointment of a receiver. Therefore it was error for the Court to direct the rent paid to the mortgagor, Evans, after final decree and after it was sought to be reached by supplemental bill in the hands of the Court's special Master who held it subject to judicial disbursement.
The Court already had the money under its control in the hands of its special master to whom it had been paid by the tenant of the mortgagor. It was only necessary to adjudicate complainant's right to and order it credited on *Page 564 
the decree, after the master had collected it. Had the mortgagor collected it, I agree with Mr. Justice Brown that it would have been beyond complainant's reach, and not only through a receiver to collect future rents, could the lien on rents be made effective.